Title: From Thomas Jefferson to Chastellux, 7 June 1785
From: Jefferson, Thomas
To: Chastellux, François Jean de Beauvoir, Chevalier de



Dear Sir
Paris June 7, 1785

I have been honoured with the receipt of your letter of the 2d. instant, and am to thank you, as I do sincerely for the partiality with which you receive the copy of the Notes on my country. As I can answer for the facts therein reported on my own observation, and have admitted none on the report of others which were not supported by evidence sufficient to command my own assent, I am not afraid that you should make any extracts you please for the Journal de physique which come within their plan of publication. The strictures on slavery and on the constitution of Virginia are not of that kind, and they are the parts which I do not wish to have made public, at least till I know whether their publication would do most harm or good. It is possible that in my own country these strictures might produce an irritation which would indispose the people towards the two great objects I have in view, that is the emancipation of their slaves, and the settlement of their constitution on a firmer and more permanent basis. If I learn from thence, that they will not produce that effect, I have printed and reserved just copies enough to be able to give one to every young man at the College. It is to them I look, to the rising generation, and not to the one now in power for these great reformations. The other copy delivered at your hotel was for Monsr. de Buffon. I meant to ask the favour of you to have it sent to him, as I was ignorant how to do it. I have one also for Monsr. Daubenton: but being utterly unknown to him I cannot take the liberty of presenting it till I can do it through some common acquaintance.
I will beg leave to say here a few words on the general question of the degeneracy of animals in America. 1. As to the degeneracy of the man of Europe transplanted to America, it is no part of  Monsr. de Buffon’s system. He goes indeed within one step of it, but he stops there. The Abbé Raynal alone has taken that step. Your knowlege of America enables you to judge this question, to say whether the lower class of people in America, are less informed and less susceptible of information than the lower class in Europe: and whether those in America who have received such an education as that country can give, are less improved by it than Europeans of the same degree of education. 2. As to the Aboriginal man of America, I know of no respectable evidence on which the opinion of his inferiority of genius has been founded but that of Don Ulloa. As to Robertson, he never was in America, he relates nothing on his own knowlege, he is a compiler only of the relations of others, and a mere translator of the opinions of Monsr. de Buffon. I should as soon therefore add the translators of Robertson to the witnesses of this fact, as himself. Paw, the beginner of this charge, was a compiler from the works of others; and of the most unlucky description; for he seems to have read the writings of travellers only to collect and republish their lies. It is really remarkeable that in three volumes 12mo. of small print it is scarcely possible to find one truth, and yet that the author should be able to produce authority for every fact he states, as he says he can. Don Ulloa’s testimony is of the most respectable. He wrote of what he saw. But he saw the Indian of South America only, and that after he had passed through ten generations of slavery. It is very unfair, from this sample, to judge of the natural genius of this race of men: and after supposing that Don Ulloa had not sufficiently calculated the allowance which should be made for this circumstance, we do him no injury in considering the picture he draws of the present Indians of S. America as no picture of what their ancestors were 300 years ago. It is in N. America we are to seek their original character: and I am safe in affirming that the proofs of genius given by the Indians of N. America, place them on a level with Whites in the same uncultivated state. The North of Europe furnishes subjects enough for comparison with them, and for a proof of their equality. I have seen some thousands myself, and conversed much with them, and have found in them a male, sound understanding. I have had much information from men who had lived among them, and whose veracity and good sense were so far known to me as to establish a reliance on their information. They have all agreed in bearing witness in favour of the genius of this people. As to their bodily strength, their manners rendering it disgraceful  to labour, those muscles employed in labour will be weaker with them than with the European labourer: but those which are exerted in the chase and those faculties which are employed in the tracing an enemy or a wild beast, in contriving ambuscades for him, and in carrying them through their execution, are much stronger than with us, because they are more exercised. I beleive the Indian then to be in body and mind equal to the whiteman. I have supposed the blackman, in his present state, might not be so. But it would be hazardous to affirm that, equally cultivated for a few generations, he would not become so. 3. As to the inferiority of the other animals of America, without more facts I can add nothing to what I have said in my Notes. As to the theory of Monsr. de Buffon that heat is friendly and moisture adverse to the production of large animals, I am lately furnished with a fact by Doctr. Franklin which proves the air of London and of Paris to be more humid than that of Philadelphia, and so creates a suspicion that the opinion of the superior humidity of America may perhaps have been too hastily adopted. And supposing that fact admitted, I think the physical reasonings urged to shew that in a moist country animals must be small, and that in a hot one they must be large, are not built on the basis of experiment. These questions however cannot be decided ultimately at this day. More facts must be collected, and more time flow off, before the world will be ripe for decision. In the mean time doubt is wisdom.
I have been fully sensible of the anxieties of your situation, and that your attentions were wholly consecrated, where alone they were wholly due, to the succour of friendship and worth. However much I prize your society I wait with patience the moment when I can have it without taking what is due to another. In the mean time I am solaced with the hope of possessing your friendship, and that it is not ungrateful to you to receive assurances of that with which I have the honour to be Dear Sir Your most obedient and most humble servt.,

Th: Jefferson

